Dear Mr. Sexton:
Your opinion request to the Attorney has been referred to me for research and response.  The question presented is as follows:
     Can an elected member of the Eunice City Council be appointed to an unclassified position on the staff of the Louisiana Public Service Commission?
You further informed that the position is a full-time appointive office.
Louisiana's dual officeholding law is contained at LSA-R.S.42:61 et seq. The section pertinent to your inquiry is LSA-R.S.42:63(D) which reads in part as follows:
     "No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof.  No such person shall hold at the same time employment in the government of this state or in the same political subdivision in which he holds an elective office."
In this instance, the individual is a local elected official and the proposed state employment is either full-time appointive or full-time employment.
Therefore, in light of the above and the provisions of LSA-R.S. 42:63(D) it is the opinion of this office that a local elected officer may not at the same time hold a full-time state appointed office or full-time state employment.
Trusting the above answers your question, we remain
Yours very truly,
                         RICHARD P. IEYOUB Attorney General
                         BY: JAMES M. ROSS Assistant Attorney General
RPI/JMR/cdw
RELEASED